Citation Nr: 0900171	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-37 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected chronic lumbosacral strain with 
degenerative disc disease and spondylitic changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from January 1999 to January 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above-referenced 
claim.  

In the April 2004 rating decision, service connection for a 
low back disability was granted, and a noncompensable 
disability rating was assigned.  In March 2005, the veteran 
filed a Notice of Disagreement in which he specifically 
expressed dissatisfaction with the initial rating of his 
service-connected disability.  Subsequently, he filed an 
Appeal to Board of Veterans Appeals (VA Form 9) in November 
2005.

In a March 2006 rating decision, the RO increased the 
disability rating for the veteran's service-connected low 
back disability to 20 percent disabling.  Applicable law 
provides that absent a waiver, a claimant seeking a 
disability rating greater than assigned will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and that a claim remains in controversy where 
less than the maximum available benefits are awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has not 
withdrawn the appeal as to the issue of the disability rating 
greater than assigned, notwithstanding the March 2006 rating 
decision, and the issue therefore remains in appellate 
status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

The veteran is service connected for a low back disability, 
with an effective date of January 5, 2003, which is currently 
rated as 20 percent disabling.  The most recent VA 
examination for rating purposes was in December 2005.  Since 
that time, in a  December 2008 Informal Hearing Presentation 
the veteran's representative indicated that his service-
connected low back disability had increased in severity.  Due 
to the passage of time and the veteran's assertion, the Board 
finds that additional development is warranted to determine 
the current nature, extent, severity and manifestations of 
his service-connected low back disability.  As such, VA is 
required to afford the veteran a contemporaneous VA 
examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent, frequency 
and severity of any orthopedic and 
neurologic impairment related to his 
service-connected low back disability.  
The claims file, to include a copy of this 
remand, must be made available to and be 
reviewed by the examiner.  

The examiner should identify all low back 
orthopedic pathology found to be present.  
All indicated tests and studies should be 
conducted, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion, and 
should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the lumbar 
spine.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the low back.  In 
addition, if possible, the examiner should 
state whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

Further, the examiner should identify all 
neurological pathology and discuss the 
nature and severity of the right or left-
sided radiculopathy or neuropathy.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to obtain 
substantially gainful employment and his 
daily life.  

The rationale for any opinion expressed 
should be provided in a legible report.  

2.  After completion of the foregoing and 
all notice and assistance requirements, 
the RO/AMC should again review the claim.  
If any determination remains adverse, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to submit 
written or other argument in response 
thereto.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




